COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                                §
  ANTONIO LOPEZ,                                               No. 08-17-00039-CR
                                                §
                 Appellant,                                        Appeal from
                                                §
  v.                                                            171st District Court
                                                §
  THE STATE OF TEXAS,                                        of El Paso County, Texas
                                                §
                 Appellee.                                     (TC # 20120D04452)
                                                §


                                      JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. This decision shall be certified

below for observance.

       IT IS SO ORDERED THIS 14TH DAY OF AUGUST, 2019.



                                    ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.